            Case 1:19-cv-06792-JGK Document 30 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                             X

BRAD CALDERON,

                                            Plaintiff,

                         vs.
                                                                 Case No.: 19-CV-06792 (JGK)
INTERNATIONAL BUSINESS MACHINES
CORPORATION,

                                         Defendant.
                                                             X


              STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

                  IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff,

through his undersigned counsel, and Defendant, through its undersigned counsel, that the

above-captioned action be and is hereby dismissed, with prejudice, including without limitation,

all claims which Plaintiff has asserted or could have asserted against Defendant, and with no

                                                any party.


 Dana G. Weisbrod
__________________________                       __________________________
Dana G. Weisbrod                                 Michael Hilferty
Steven J. Seidenfeld                             Nina A. Ovrutsky
JACKSON LEWIS P.C.                               WHITE, HILFERTY & ALBANESE P.C.
Attorneys for Defendant                          Attorneys for Plaintiff
666 Third Avenue, 29th Floor                     570 Lexington Avenue, 16th Floor
New York, NY 10017                               New York, NY 10022
(212) 545-4000                                   (646) 380-0037


IT IS SO ORDERED this ___ day of ________________ 2020:


_____________________________
Hon. John G. Koeltl
U.S.D.J.

4852-0942-9430, v. 1




                                              -1-
